 Case: 4:11-cv-00736-CDP Doc. #: 117 Filed: 09/03/20 Page: 1 of 3 PageID #: 2009
                         UNITED STATES COURT OF APPEALS

                                FOR THE EIGHTH CIRCUIT

RECE\VED                                    No : 13-1566

 SEP O3 2020                          Nadine A. Hemminghaus

 BY MAIL                                              Appellant

                                                 V.


                             State of Missouri and Gary M. Gaertner, Jr.

                                                      Appellee




          Appeal from U.S . District Court for the Eastern District of Missouri - St. Louis
                                      (4: 1 l-cv-00736-CDP)


                                              ORDER

        The Electronic Frontier Foundation and fi ve persons have moved to intervene in thi

 matter and to unseal the court's opinion. Appellant Hemminghau is directed to respond to this

 motion. The response is due by 5:00 p.m. on Tuesday , September 20 , 2020, and will be filed

 under seal.


                                                       September 03 , 2020




 Order Entered at the Direction of the Court:
 Clerk, U.S. Court of Appeals, Eighth Circuit.

               Isl Michael E. Gans
          Case: 4:11-cv-00736-CDP Doc. #: 117 Filed: 09/03/20 Page: 2 of 3 PageID #: 2010

13-1566




          Mr. James G. Woodward
          U. S. DISTRICT COURT
          Eastern District of Missouri
          111 S. Tenth Street
          Saint Lo uis, MO 63102 -0000
             Case: 4:11-cv-00736-CDP Doc. #: 117 Filed: 09/03/20 Page: 3 of 3 PageID #: 2011
UNITED STATES COURT OF APPEALS
     FOR THE EIGHTH CIRCUIT
       OFFICE OF THE CLERK
      ST. LOUIS, MO 63102
